DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a window cover film having a transparent film formed from PES, PET, PEN, polyacrylate, polycarbonate, polyimide, polyaramid, and polyamideimide and a hard coating formed from an alicyclic epoxidized polysilsesquioxane, does not reasonably provide enablement for any hard-coated transparent film having any material for the transparent film and any material for the hard coating material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-6, 13, 15, and 16 can be used as claimed and whether claims 1-6, 13, 15, and 16 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-6, 13, 15, and 16, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-6, 13, 15, and 16 read on any material for the transparent film and any material for the hard coating while the specification discloses specifically the transparent film is formed from PES, PET, PEN, polyacrylate, polycarbonate, polyimide, polyaramid, and polyamideimide and a hard coating is formed from an alicyclic epoxidized polysilsesquioxane.
	(b) There is no direction or guidance presented for transparent base films made from polyolefins, polyurethanes, polyamides, polysiloxanes, and the like and hard coating materials such as epoxies, polyurethanes,  polyacrylates, diamond like carbon films, and the like.
	(c) There is an absence of working examples concerning window films comprising transparent base films made from polyolefins, polyurethanes, polyamides, polysiloxanes, and the like and hard coating materials such as epoxies, polyurethanes,  polyacrylates, diamond like carbon films, and the like.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (WO 2018/207914).  The PG-Pub US20200142102, which is the National Stage application of the WIPO document is used as the translation, given that the specification must be translated as-is into English.  See MPEP 1893.01(d).
Kikuchi discloses a hard coat film that comprises a hard coat layer and a base layer.  Concerning claims 1-7 and 13-14, Kikuchi discloses the hard coat layer has a thickness of 10-40 microns and is formed from a silicone composition comprising a silsesquioxane unit that contains an alicyclic epoxy group (para. 0261-0264 and 0060-0121) and the base layer has a thickness of 25 to 80 microns and is a transparent film formed from polyimide, PET, PEN, polycarbonate, and the like (para. 0205-0211).   Examiner notes that the testing method as claimed is not given patentable weight since the claims are directed to an article and the article is the same as that claimed.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  
With respect to claim 15, Kikuchi discloses the hard coat layer has a pencil hardness of most preferably 6H or greater (para. 0062).  Regarding claim 16, the film is used as part of a display device (para. 0057).

Claims 1-9, 11-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 9914811) with evidence from PubChem Terephthaloyl Chloride Sheet.
Song discloses a window for a display device and the display device thereof.  Concerning claims 1-6 and 15, Song discloses the window comprises a plastic substrate that is a polyamideimide or polycarbonate having a thickness of 25 to 100 microns and a yellow index specifically less than 3 (cols. 1-2; Table 2, Examples 1, 3-4, and 6-8) and a hard coating that is a polysilsesquioxane material that has a hardness greater than 7H (col. 19, lines 13-28).  Regarding claims 7-9, the substrate is specifically disclosed to be a polyamideimide film formed i.e. TFDB), aromatic dianhydride (i.e. 6FDA or BPDA), and aromatic diacid dichloride (i.e. TPCL) which as evidenced by the PubChem sheet has the disclosed structure.  Examiner notes that the testing method as claimed is not given patentable weight since the claims are directed to an article and the article is the same as that claimed.
Given that the materials of each of the substrate and hard coat disclosed are the same and the thickness of substrate is the same as that claimed, the properties as claimed in claims 1-6 and 11-12 would be met by the disclosure of Song.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. With respect to claim 16, the window is used in a display (col. 19, lines 38-55).

Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20180142127).
Park discloses a hard coating composition, flexible display window comprising a hard coating and a display device thereof.  Concerning claims 1-7 and 13-14, Park discloses the display window comprises a base film formed from a polyimide, polycarbonate, PET, and the like, having a thickness of 30 to 100 microns and a hard coating disposed on the base film, para. 0021-0093; Tables 1-3).  Examiner notes that the testing method as claimed is not given patentable weight since the claims are directed to an article and the article is the same as that claimed.
Given that the materials for each of the hard coat layer and base layer and the thicknesses are the same as that claimed and disclosed in the instant application, the properties as claimed in claims 1-7 and 15 would be met by the disclosure of Park.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  Regarding claim 16, the display window is used in a display device (para. 0095-0105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 9914811) in view of Park et al. (US 20180142127) with evidence from PubChem Terephthaloyl Chloride Sheet.
Song discloses the above but is silent to the specific silsesquioxane and thickness of the hard coating as claimed.
Park discloses a hard coating composition for flexible display device windows.  Concerning claims 13 and 14, Park discloses the hard coating composition comprises a silsesquioxane compound that is alicyclic epoxidized, resulting in a thickness of 10 to 50 microns after coating (para. 0021-0093; Tables 1-3).  Hard coatings having the claimed composition and thickness has a flexibility to be implemented into a flexible display device while also simultaneously having a high abrasion resistance and scuff resistance (para. 0006).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed silsesquioxane compound of Park, be the silsesquioxane compound of Song at the claimed thickness.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (WO 2018/207914) in view of Ju et al. (US 9580555).  The PG-Pub US20200142102, which is the National Stage application of the WIPO document is used as the translation, given that the specification must be translated as-is into English.  See MPEP 1893.01(d).
Kikuchi discloses the above, including the substrate is a polyimide.  However, Park is silent to the polyimide being a polyamideimide.
Ju discloses a polyamideimide film and composition thereof.  Concerning claims 8-12, Ju discloses polyamideimide films are preferred over polyimide films because of transparency and cols. 1-7).  The resulting film has a yellow index of less than 4.5 specifically (Table 1, Examples 1-8).  Such materials are preferred over polyimides due to the transmittance being improved.  The polyamideimide films of Ju provide improved thermal stability, improved optical properties, and improved mechanical properties (cols. 3-4).  Further, such films can be used as substrates for part of display devices (cols. 3-4).  With respect to claim 11, given that the composition of the polyamideimide is the same as that claimed, the elongation at break would be within the claimed ranges.  Concerning claim 12, the films have a transmittance of 88.1% (Table 1, Examples 1-8).  Given that the transmittance, yellow index, and composition are the same as that claimed, the b* values and haze values would be within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
As such, it would have been obvious to one of ordinary skill in the art to use the polyamideimide of Ju as the substrate of Kikuchi, in order to provide a substrate that has improved thermal stability, improved optical properties, and improved mechanical properties.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180142127) in view of Ju et al. (US 9580555).
Park discloses the above, including the substrate is a polyimide.  However, Park is silent to the polyimide being a polyamideimide.
Ju discloses a polyamideimide film and composition thereof.  Concerning claims 8-12, Ju discloses polyamideimide films are preferred over polyimide films because of transparency and color, wherein the polyamideimide film of Ju is formed from a composition of a fluorinated diamine, aromatic dianhydride, aromatic diacid dichloride, and a cycloaliphatic dianhydride (cols. 1-7).  The resulting film has a yellow index of less than 4.5 specifically (Table 1, Examples 1-8).  Such materials are preferred over polyimides due to the transmittance being improved.  The polyamideimide films of Ju provide improved thermal stability, improved optical properties, and improved mechanical properties (cols. 3-4).  Further, such films can be used as substrates for part of display devices (cols. 3-4).  With respect to claim 11, given that the composition of the polyamideimide is the same as that claimed, the elongation at break would be within the claimed ranges.  Concerning claim 12, the films have a transmittance of 88.1% (Table 1, Examples 1-8).  Given that the transmittance, yellow index, and composition are the same as that claimed, the b* values and haze values would be within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 
As such, it would have been obvious to one of ordinary skill in the art to use the polyamideimide of Ju as the substrate of Park, in order to provide a substrate that has improved thermal stability, improved optical properties, and improved mechanical properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/034767 in view of Park et al. (US 20180142127).  Both sets of claims are directed to ultimately a window film that has a polyamideimide substrate formed from the same materials and has overlapping ranges with respect to the mechanical properties and optical properties.  However, the ‘767 application recites the window film can have an anti-scratch film but is silent to the composition as claimed with respect to the anti-scratch film and thickness thereof.  
Park discloses a hard coating composition for flexible display device windows.  Park discloses the hard coating composition comprises a silsesquioxane compound that is alicyclic para. 0021-0093; Tables 1-3).  Hard coatings having the claimed composition and thickness has a flexibility to be implemented into a flexible display device while also simultaneously having a high abrasion resistance and scuff resistance (para. 0006).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed silsesquioxane compound of Park, as part of the anti-scratch film.  Since the combination teaches the same materials, the optical properties of the window film would be within the claimed ranges.   
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeuchi et al. (JP 2018119133) and Kim et al. (US 10759966).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783